Citation Nr: 1720558	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and November 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2012 VA Form 9, the Veteran requested a hearing at a local VA office before a member of the Board.  An April 2015 Report of General Information notes that the Veteran called to withdraw his request for a hearing.  


FINDINGS OF FACT

1.  A diagnosis of peripheral neuropathy of the lower extremities has not been shown during the pendency of the appeal.

2.  A diagnosis of peripheral neuropathy of the upper extremities has not been shown during the pendency of the appeal.

3.  Erectile dysfunction is caused by the service-connected diabetes mellitus.

4.  Hypertension is caused by the service-connected diabetes mellitus.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  As the Board is granting service connection for erectile dysfunction and hypertension, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the issues of service connection for peripheral neuropathy of the lower extremities and peripheral neuropathy of the upper extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Peripheral Neuropathy of the Lower and Upper Extremities

In consideration of the evidence of record, a diagnosis of peripheral neuropathy of the lower extremities and peripheral neuropathy of the upper extremities has not been shown during the pendency of the appeal.  There is no evidence of peripheral neuropathy of either the lower and upper extremities contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has peripheral neuropathy of the lower extremities and peripheral neuropathy of the upper extremities is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities and peripheral neuropathy of the upper extremities at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  During the March 2011 VA examination, the examiner stated that the Veteran does not have peripheral neuropathy of either upper or lower extremities at this time.  Although the Veteran complained of occasional tingling in his fingers at times, the examiner found that this was only when his arms were held in a certain position for a long period of time and was, therefore, more likely as not due to other anatomical conditions, but not peripheral neuropathy due to diabetes.  Furthermore, in a September 2015 VA Agent Orange peripheral neuropathy review check list, peripheral neuropathy was not identified.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of peripheral neuropathy of the lower extremities and peripheral neuropathy of the upper extremities; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Erectile Dysfunction and Hypertension

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has erectile dysfunction and hypertension that are related to his military service and his service-connected diabetes mellitus.  In the September 2011 rating decision, the Veteran was granted service connection for diabetes mellitus.

Post-service medical treatment records show that the Veteran had been diagnosed as having erectile dysfunction and hypertension.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Service treatment records show that the Veteran's blood pressure was 134/86 on entrance and 128/90 on separation.  He was not diagnosed as having hypertension and was not treated for any symptoms or findings related to erectile dysfunction.  

Post-service treatment records show that the Veteran received private and VA treatment for hypertension and erectile dysfunction beginning in 2000.  

In March 2011, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's erectile dysfunction was not a complication of diabetes mellitus as the onset prior to diabetes mellitus; however, it was a condition that was worsened or increased by diabetes mellitus as there was a possible worsening of symptoms due to the effects of diabetes mellitus on his erectile dysfunction, which was multifactorial and not just caused by diabetes mellitus.  The examiner also opined that the Veteran's hypertension was not a complication of diabetes mellitus as it was diagnosed prior to diabetes mellitus; however, it was a condition that was worsened or increased by diabetes mellitus as there was a possible worsening of hypertension due to the effects of diabetes mellitus on microvasculature.

In an October 2011 addendum opinion regarding the Veteran's hypertension, the examiner noted the Veteran's blood pressure readings on entrance and separation and stated that a diagnosis of hypertension was not made on isolated elevated blood pressure readings.  The Veteran's blood pressure on entrance and separation were elevated and if a diagnosis of hypertension were to be made based on service medical records it would have to be concluded that the hypertension existed prior to entering service.  By the standards of the early 1970s, neither reading was considered elevated; however, by the standards of today, they are both elevated.  The examiner concluded that based on a review of the Veteran's service medical records, the Veteran's hypertension was less likely than not caused by or a result of the Veteran's elevated blood pressure reading shown on his separation physical.

Although the October 2011 addendum opinion raises the possibility that the Veteran's hypertension may have existed prior to service and concluded that it was not related to service, the Board finds the opinion confusing and speculative.  The examiner does not make a definitive opinion based on clear rationale, but instead speculates on whether the blood pressure on entrance indicates a preexisting condition and whether the inservice blood pressure readings were in fact elevated and provides an unsupported opinion that the Veteran's hypertension was less likely than not caused by or a result of the Veteran's elevated blood pressure reading on separation.  Therefore, this opinion holds little probative weight.  On the other hand, the March 2011 VA examination states that the Veteran's hypertension, as well as his erectile dysfunction, are aggravated by his service-connected diabetes mellitus.  Although the rationale for these opinions is brief, the Board finds the opinions persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Based on the March 2011 VA examination report, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current erectile dysfunction and hypertension cannot be reasonably disassociated with his service-connected diabetes mellitus.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  Accordingly, service connection for erectile dysfunction and hypertension are warranted.  


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, is granted. 

Service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted. 





____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


